United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Beverly McWilliams, for the appellant
No appearance, for the Director

Docket No. 07-2178
Issued: May 20, 2009

Oral Argument January 14, 2009

DECISION AND ORDER

Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 4, 2007 appellant’s representative filed a timely appeal from the Office of
Workers’ Compensation Programs’ decisions dated June 21 and April 12, 2007, which denied
his requests for modification of a September 25, 2006 decision that terminated his compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues on appeal are: (1) whether the Office properly terminated appellant’s
compensation and medical benefits effective September 30, 2006; and (2) whether appellant met
his burden of proof to establish that he had any disability after September 30, 2006 causally
related to the April 6, 1975 employment injury.

FACTUAL HISTORY
On April 6, 1975 appellant, then a 54-year-old mail handler, sustained a traumatic injury
to his low back while lifting sacks of mail in the performance of duty.1 The Office accepted his
claim for lumbosacral strain and herniated disc at L4-5. It authorized surgery for a laminectomy
at L4-5 on July 11, 1975. Appellant stopped work after the surgery and did not return. He
received compensation for injury-related disability for work.2
By letter dated December 18, 2003, the Office advised appellant that there was no current
medical evidence to establish his entitlement to continuing compensation payments. It requested
that he submit a report from his treating physician, who addressed his current complaints with
objective findings and an opinion with medical reasons as to whether the accepted lumbar
condition rendered him totally disabled. The Office did not receive any updated medical report.
On June 21, 2006 the Office referred appellant to Dr. Donald H. Brancato, a Boardcertified orthopedic surgeon, for a second opinion examination. In an August 7, 2006 report,
Dr. Brancato described appellant’s history of injury and treatment and noted that he had not
worked since 1975 due to his original complaints of lumbosacral strain and a herniated disc. He
stated that appellant did not have “active associated lumbar-related conditions and no associated
residuals that … can be directly attributable to his work-related problems and are more likely to
be associated with all of the subsequent age-related changes.” Dr. Brancato conducted a physical
examination and opined that appellant was “obviously unable to perform his date-of-injury
position without restrictions, due to the secondary conditions.” He noted that it was
“questionable as to whether he would be able to perform any work, other than sedentary tasks,
sitting and using his hands.” Dr. Brancato was unsure of appellant’s mental status, stating that
appellant had all the “findings consistent with a man of 82 years of age, who sustained a stroke
and fracture, with right-sided total hip replacement.”
On August 16, 2006 the Office issued a notice of proposed termination of compensation.
It found that the weight of the medical evidence, as represented by the report of Dr. Brancato,
established that the residuals of the work injury on April 6, 1975 had ceased. The Office noted
that there were no current medical reports documenting residual symptoms or treatment of the
work-related injury since 1987.
In a telephone call memorandum dated August 24, 2006, appellant’s daughter informed
the Office that he was in the hospital and she was uncertain as to when he would be released. On

1

The record reflects that appellant has a separate claim for an injury on April 21, 1973 to his right foot, which
occurred while pulling cages out of a trailer. The Office accepted the claim for contusion and fracture of the second
metatarsal right foot. OWCP File No. xxxxxx007. Appellant also has nonwork-related conditions that include a
subdural hematoma in 1989 and a seizure disorder. He also has peripheral neuropathy and a stroke, which impacted
his left side. Additionally, appellant had a fractured hip in 1993, a hip replacement, as well as a psychiatric
condition in 1992 and 1993.
2

The record reflects that appellant retired on July 16, 1976.

2

September 20, 2006 she called the Office to advise that she would be submitting medical
evidence to support appellant’s claim.
By decision dated September 25, 2006, the Office terminated appellant’s compensation
benefits effective September 30, 2006.
The Office received a power of attorney from appellant, diagnosing his daughter,
Beverly McWilliams, would act as his attorney and handle his health and financial affairs. On
October 30, 2006 appellant requested reconsideration and submitted additional medical evidence.
In an October 26, 2006 report, Dr. Fred R. Duhart, an osteopath and treating physician,
noted that he made a house call to see appellant.3 He indicated that appellant’s primary
complaint was of “pain in his low back area and pain in his lower right hip and pain that
continues down into the right leg and also down into his right toes.” Dr. Duhart found that
appellant could walk occasionally with a four-pronged cane, but that he would have sharp pain in
his right hip joint and actually had difficulty stopping and standing and if bending forward, sharp
pain in the lumbar and sacroiliac joint. He conducted a physical examination and concluded that
appellant continued to have lumbosacral strain with spasms in the lumbar spine over the
pararectus spinous muscle, radiculopathy within the lumbar spine from L3, L4 and L5 to the
right lower extremities elicited by the straight leg raising test. The Ely test was indicative of
further radiculopathy that appellant had from surgery and the April 6, 1975 injury. Dr. Duhart
advised that appellant had right foot weakness with very poor dorsiflexion, which indicated
lumbar spine weakness that caused him to use a cane and to shuffle when he walked. Appellant
also had some age and osteoarthritis-related changes to his lumbar spine and right hip that was
not significant and did not contribute to his walking difficulties or low back nerve root irritation.
Dr. Duhart opined that appellant continued to have residuals of the work injury. He explained
that the surgery on the herniated disc continued to cause lumbar spinal injury, irritation and
muscle tension that caused inflammation around the nerve fiber and radiculopathy extending into
the right leg which, in turn, limited dorsiflexion of the right foot. Dr. Duhart stated that the
symptoms and complaints that appellant was having were “thoroughly due to the injury that he
sustained on [April 6, 1975]” and that his complaints were “not due to his getting older as he is
but are definitely present from his previous injury that he had in the past.”
In a January 15, 2007 report, Dr. Rick Hummel, a general internist, noted that appellant
had numerous disabilities such as peripheral neuropathy, seizures, disc surgery and total hip
replacement. He advised that appellant was wheelchair bound due to the nerve damage caused
by the neuropathy and totally disabled.
On March 2, 2007 the Office referred appellant along with a statement of accepted facts
and the medical record to Dr. Michael Ralph, a Board-certified orthopedic surgeon, to resolve
the medical conflict between Drs. Duhart and Brancato regarding the extent of appellant’s
orthopedic residuals.

3

The record reflects that Dr. Duhart also examined appellant on January 4, 1993. However, appellant did not
submit any other reports prior to the October 26, 2006 examination.

3

In his report dated March 28, 2007, Dr. Ralph noted appellant’s history of injury and
treatment and noted examination findings. Regarding appellant’s laminectomy, he explained
that it was a simple procedure and appellant should have been able to return to work within 12 to
14 weeks. Dr. Ralph stated that appellant’s failure to return was “on his own.” He determined
that appellant was “not competent to be making his own decisions” and opined that he did not
believe that appellant was “totally aware of his surroundings.” Dr. Ralph noted that appellant’s
daughter indicated that he was in a wheelchair because he was constantly falling. He was unable
to do a full neurologic examination but was able to check the status of appellant’s cerebellum.
Dr. Ralph indicated that radiographs of the pelvis and the right hip revealed a “well-cemented
bipolar hip replacement with no secondary changes.” Appellant had an abnormal computerized
tomography (CT) scan of the lumbar spine but Dr. Ralph explained that it was not abnormal for a
patient of his age. He opined that appellant was “clearly disabled from any form of reasonable
employment based upon a multiplicity of factors including his mental status, age [and] previous
right hip surgery.” A March 8, 2007 CT scan read by Dr. Toni Roth, a Board-certified
diagnostic radiologist, revealed no evidence of fracture of subluxation, developmental spinal
stenosis and suspicion of secondary degenerative disease with disc bulges with mild herniation
with calcification in the disc margin adding to stenosis and probable thecal sac compression at
both L3-4 and L4-5.
By decision dated April 12, 2007, the Office denied modification of its September 25,
2006 decision. It found that Dr. Ralph represented the weight of the medical evidence.
Appellant’s representative requested reconsideration. In a letter dated May 19, 2007, she
contended that appellant remained totally disabled due to arachnoiditis, which resulted from his
laminectomy or an injection into his spinal cord. Appellant’s representative also provided copies
of documents and medical reports pertaining to appellant’s claim from 1977 to 1993 together
with copies of other correspondence and documents pertaining to the claim.
By decision dated June 21, 2007, the Office denied modification of its April 12, 2007
decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.4 Having determined that an employee has a disability
causally related to his or her federal employment, it may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.5

4

Curtis Hall, 45 ECAB 316 (1994).

5

Jason C. Armstrong, 40 ECAB 907 (1989).

4

ANALYSIS -- ISSUE 1
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits, effective September 30, 2006, based on the August 7, 2006 report of
Dr. Brancato, an Office referral physician.
Dr. Brancato reviewed appellant’s history of treatment and his employment-related
lumbosacral strain and herniated disc at L4-5 and subsequent laminectomy at L4-5 on
July 11, 1975. He noted that appellant had not worked since 1975 and opined that appellant did
not have any “active associated lumbar-related conditions and no associated residuals that can be
directly attributable to his work-related problems and are more likely to be associated with all of
the subsequent age-related changes.” Dr. Brancato conducted a physical examination and opined
that appellant was “obviously unable to perform his date-of-injury position without restrictions,
due to the secondary conditions.” He also indicated that it was “questionable as to whether he
would be able to perform any work, other than sedentary tasks, sitting and using his hands.”
Dr. Brancato noted that appellant had all the “findings consistent with a man of 82 years of age,
who sustained a stroke and fracture, with right-sided total hip replacement.”
The weight of the medical opinion is determined by the opportunity for and thoroughness
of examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.6 Dr. Brancato reviewed the history of injury and explained that
there were no objective findings from the accepted employment injury to establish that appellant
had any continuing employment-related residuals or disability of the accepted employment
conditions. The Board finds that his opinion represents the weight of the medical evidence and
establishes that appellant no longer has any residuals or disability causally related to his
employment-related injuries. At the time of the Office’s termination of benefits, there was no
current medical evidence supporting a continuing employment-related condition. The Office met
its burden of proof to terminate compensation benefits.
LEGAL PRECEDENT -- ISSUE 2
After termination or modification of compensation benefits, clearly warranted on the
basis of the evidence, the burden for reinstating compensation shifts to appellant. In order to
prevail, appellant must establish by the weight of the reliable, probative and substantial evidence
that he had an employment-related disability, which continued after termination of compensation
benefits.7
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
appellant’s diagnosed condition and the implicated employment factors. The opinion of the
6

See Manuel Gill, 52 ECAB 282 (2001).

7

Talmadge Miller, 47 ECAB 673, 679 (1996); Wentworth M. Murray, 7 ECAB 570, 572 (1955).

5

physician must be based on a complete factual and medical background of the appellant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the appellant.8
The Federal Employees’ Compensation Act9 provides that, if there is disagreement
between the physician making the examination for the Office and the employee’s physician, it
shall appoint a third physician who shall make an examination.10 In cases where it has referred
appellant to an impartial medical examiner to resolve a conflict in the medical evidence, the
opinion of such a specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.11
ANALYSIS -- ISSUE 2
Subsequent to the Office’s September 25, 2006 decision, appellant submitted an
October 26, 2006 report from Dr. Duhart, an osteopath and treating physician, who provided a
rationalized opinion in which he noted appellant’s history of injury and treatment and conducted
an examination. Dr. Duhart explained that the weakness in appellant’s right foot was indicative
of weakness in the lumbar spine, which caused him to require the use of a cane and shuffle.
While he indicated that some of appellant’s changes in the lumbar spine and right hip were due
to aging and osteoarthritis, he noted that these conditions were not contributing to appellant’s
difficulties with walking and his low back nerve root irritation. Dr. Duhart opined that appellant
continued to have residuals of the work injury and advised that the work-related low back
surgery continued to cause lumbar spinal injury, irritation and muscle tension. He noted that it
was also causing inflammation around the nerve fiber and radiculopathy extending down the
right leg with limited dorsiflexion of the right foot which were related to the original work
injury. Dr. Duhart found that the symptoms and complaints that appellant was having were
“thoroughly due to the injury that he sustained on [April 6, 1975]” and that his complaints were
“not due to his getting older as he is but are definitely present from his previous injury that he
had in the past.”
The Office determined that a conflict of medical opinion arose between Dr. Duhart, for
appellant, and Dr. Brancato, regarding the nature and extent of any ongoing residuals of the work
injury on April 6, 1975. It properly referred appellant to Dr. Ralph, a Board-certified orthopedic
surgeon, for an impartial medical examination to resolve the conflict. The Board finds, however,
that Dr. Ralph’s report is insufficient to resolve the conflict in the medical evidence regarding
whether appellant has residuals or disability causally related to the April 6, 1975 employment
injury.

8

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

9

5 U.S.C. §§ 8101-8193, 8123(a).

10

5 U.S.C. § 8123(a); Shirley L. Steib, 46 ECAB 309, 317 (1994).

11

Gary R. Sieber, 46 ECAB 215, 225 (1994).

6

In a March 28, 2007 report, Dr. Ralph noted appellant’s history of injury and treatment.
However, he noted that he was unable to do a full neurological examination because appellant
was in a wheelchair. Dr. Ralph indicated that he was able to check on the status of appellant’s
“cerebellum” and that radiographs of the pelvis and the right hip revealed a “well-cemented
bipolar hip replacement with no secondary changes.” The Board notes that appellant’s claim
was accepted for a lumbosacral strain and a herniated disc at L4-5 and a laminectomy at L4-5 on
July 11, 1975. Dr. Ralph noted an abnormal CT scan of the lumbar spine but explained that it
was not abnormal for a patient of appellant’s age. However, as noted, Dr. Duhart opined that
appellant’s present condition was related to his accepted injuries and explained that, while some
of appellant’s symptoms were caused by aging, they were not contributing to his difficulties with
walking and having nerve root irritation in his low back. He explained that the surgery due to
the herniated disc continued to cause lumbar spinal injury, irritation and muscle tension,
inflammation around the nerve fiber, radiculopathy extending down into the right leg and limited
dorsiflexion of the right foot. Dr. Ralph did not provide sufficient explanation or rationale as to
why he concluded that appellant had a simple laminectomy and should have been able to return
to work within 12 to 14 weeks. This is particularly important in light of the fact that he did not
fully examine appellant.
The Board finds that Dr. Ralph’s opinion is not entitled to special weight as his report is
insufficiently rationalized. When the Office obtains an opinion from an impartial medical
specialist for the purpose of resolving a conflict in the medical evidence and the specialist’s
opinion requires clarification or elaboration, it must secure a supplemental report from the
specialist to correct the defect in his original report.12 In this case, it did not seek a supplemental
report from Dr. Ralph. Accordingly, the conflict in the medical evidence remains regarding
appellant’s work-related disability and residuals after September 30, 2006. The case will be
remanded for resolution of the conflict pursuant to 5 U.S.C. § 8123(a).
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation and
medical benefits effective September 30, 2006. However, the Board finds that there remains an
unresolved conflict in the medical evidence regarding whether appellant had any injury-related
condition or disability after September 30, 2006 causally related to the April 6, 1975
employment injury.

12

L.R. (E.R.), 58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007).

7

ORDER
IT IS HEREBY ORDERED THAT the June 21 and April 12, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed in part and set aside and remanded in
part. The case is remanded for further proceedings consistent with this decision.
Issued: May 20, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

